Quinan, J.
The errors assigned are: 1. The court erred in overruling the objections of the defendants to the jurisdiction of the court.
2. In refusing to permit the defendant’s answer to be heard and treated as an answer, and in refusing to permit him to have a trial on the merits of the case.
3. The court erred in rendering judgment on the award in favor of the plaintiffs for the amount of the award.
4. The judgment should have been for the defendants for costs, etc.
5. The court erred in rendering judgment for plaintiffs without the award being offered in evidence and without proof of the execution of the same.
We will notice these assignments in their order:
1. The objection for the want of jurisdiction seems directed to the want of pleading and process as in ordinary suits. Under our statute neither pleadings nor process were required in arbitration cases. Pas. Dig., 66; McHugh v. Peck, 29 Tex., 145. Upon a comparison of the documents signed by the parties, and constituting the agreement to submit their differences to arbitration, it does not seem that any material difference exists between the agreement made and the requirements of the statute. The agreement described the parties, the subject-matter; arbitrators were selected; they, also, as they could do, selected an umpire. It was stipulated that the award of two should be decisive of the controversy. The filing with the clerk antecedent to *768the action of the agreement and the fixing of a day for the hearing by the clerk, and his actual presiding upon the trial, was waived. It appears that the three arbitrators were -sworn, the award was signed by one of the original selected arbitrators and the umpire. All the parties appeared before the arbitrators and introduced testimony. The agreement and award were filed in the district court on the day after the award was made, and at the next term a motion was filed to make the award the judgment of the court.
It was perfectly competent for these parties to waive the antecedent filing of the agreement, as they did by expressly providing for its .filing with the award, with the further agreement attaching to the proceedings all the qualities of the statutory award. A substantial compliance with the statute is all that is required to make it such. It is not to be held that proceedings intended to be without technical formalities should become quite as or more formal and technical than a suit at law. Hall v. Morris, 30 Tex., 283; King v. Gray, 31 Tex., 27; Forshey v. R. R. Co., 16 Tex., 526, 527; McHugh v. Peck, 29 Tex., 147.
■ The bill of exceptions shows that the court allowed an answer to be filed, but refused to allow testimony to support it. While our courts allow matters to be pleaded to set aside an award upon the hearing of the motion to enter it as a judgment, they also require that such matters shall be specifically charged, that the fraud, or misconduct or mistake made by the arbitrators, shall be set out distinctly. Payne v. Metz, 14 Tex., 60; Forshey v. R. R. Co., 16 Tex., 526.
Here misconduct is attempted to be charged, but how? In hearing unsworn testimony; but. what the testimony was, or whether it was material, we are not informed. Again, that the arbitrators allowed documents to be submitted to them after the case bad been closed. What documents? Were they material? How did they or were they calculated to affect the result? We think the court did right in disregarding this answer. It laid no different basis for the introduction of testimony. If further pleadings were refused, we *769are not informed what specific acts of misconduct on the part of the arbitrators were proposed to be shown, o r that further pleadings were offered in due time.
[Opinion delivered May 30, 1881.]
The third and fourth assignments question the propriety of the judgment as entered upon the award and do not require, further discussion. The award was certain, ifo other judgment could have been rendered.
The last assignment insists that the judgment should be reversed because the record does not show that the award was offered in evidence or proven. It is sufficient answer to this to say that, there being no statement of facts, we presume that all the necessary proof was made to support the judgment of the court.
We are of opinion there is no error in the judgment and that it ought to be affirmed, and so award.
Affirmed.